Citation Nr: 1447007	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder; and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013 the Veteran testified by videoconference from Columbia, South Carolina, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision dated in March 1995, the Board denied the issue of service connection for a low back disorder on the grounds that the condition pre-existed the Veteran's entry into active duty service and was not aggravated by service.  

2.  Evidence compiled since the Board's March 1995 denial of service connection for a low back disorder is new and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 1995 Board decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Evidence relevant to the claim for service connection for a low back disorder received since the March 1995 Board decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this decision, the Board grants reopening of a claim for service connection for a low back disorder, so no discussion of VA's duty to notify and assist is necessary.

II.  New and material evidence

In a decision dated in March 1995, the Board denied the issue of service connection for a low back disorder.  That decision is final.  38 C.F.R. § 20.1100.

In January 2010 the Veteran filed a claim to reopen, which was denied by the RO in April 2011.  The Veteran has appealed.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether a decision is final, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Evidence of record at the time of the March 1995 Board decision included service treatment records; post-service medical (including chiropractic) records; the transcript of a 1992 Decision Review Officer hearing; and the transcript of a 1993 Board hearing.  

Evidence added to the record since the March 1995 Board decision includes, inter alia, the Veteran's 2013 Board Hearing testimony where he described new in-service symptoms suggesting a pre-existing back disability increased in severity during service.  Assuming this is credible for purposes of reopening, the evidence is new since it was not of record at the time of the March 1995 Board decision, and is material since when considered with previous evidence of record, it raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.  New and material evidence having been presented, the claim is reopened; and the Veteran's claim for service connection is addressed in the Remand portion of this decision.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a low back disorder is reopened and, to that extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for a low back disorder based on new and material evidence, the Board has jurisdiction to review the underlying service connection claim, de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is warranted.

In an opinion dated in July 1995 a private physician advised that when he examined the Veteran in July 1994 the Veteran was suffering from lumbar disc bulge at L4-L5; lumbar disc herniation at L5-S1; lumbosacral sprain; S1 radiculopathy; myofacial pain syndrome; and "triggerpoint in lumbar region."  He then averred that those disorders were "a direct result of the fall down accident of November, 1967."  In addition to the foregoing, in August 2011 another private physician advised that she had reviewed, in their entirety, the Veteran's medical records dating from June 1965 to May 1968 [the Veteran's service treatment records]; noted that the Veteran "currently suffers from Lumbar Disc Disease and Joint Problems;" and then opined that "injuries sustained during active duty are as likely to have contributed to his current clinical status, as they are not."  

Neither physician mentioned the post-service trauma(s) to the Veteran's back.  See, e.g., January 1982 and April 1989 job-related medical records.  Remand for a VA examination and opinion is therefore needed.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

On remand all VA treatment records relating to the back dating from June 1968 to Sept 1990 (see Board Hearing Transcript, pp. 16-17), and all VA treatment records relating to the back dated after April 2011, should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all of the Veteran's VA treatment records relating to the lumbar spine dating from June 1968 to September 1990 from the VAMC in New Jersey; and dated after April 2011 from the VAMC in South Carolina.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  Schedule the Veteran for a VA examination regarding his claim for service connection for a low back disorder.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to state, for each low back disorder diagnosed on examination or at some other time during the appeal period (to include lumbar disc bulge at L4-L5, lumbar disc herniation at L5-S1, lumbosacral sprain, S1 radiculopathy, myofacial pain syndrome, triggerpoint in lumbar region, degenerative disc disease, and degenerative joint disease) whether it is at least as likely as not that the disorder began during active duty service or, for degenerative joint disease/arthritis, in the year after the Veteran's separation from active duty service.

NOTE:  If the examiner concludes that a lumbar spine disorder undebatably pre-existed the Veteran's entry into active duty service, the examiner should identify the ailment and explain this conclusion; and then state whether, in his/her opinion, any related symptoms during service were due to the natural progression of the pre-existing disorder, or represented an increase in severity of the underlying disorder.  A complete rationale for this opinion should be provided.  

If the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, adjudicate the claim for service connection based on all of the evidence of record.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


